      Case 3:97-cr-03397-GPC Document 68 Filed 03/01/21 PageID.968 Page 1 of 12




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 97-CR-3397-GPC
12                                      Plaintiff,
13   v.                                                  ORDER GRANTING DEFENDANT’S
                                                         MOTION FOR REDUCTION OF
14
     NAM NHAT NGO,                                       SENTENCE UNDER 18 U.S.C. §
15                                                       3582(c)(1)
                                      Defendant.
16
                                                         [ECF No. 60]
17
18         Defendant Nam Nhat Ngo (“Ngo”) has filed a motion seeking compassionate
19   release or reduction of his sentence under 18 U.S.C. § 3582(c)(1). (ECF No. 60.) The
20   Government opposes. (ECF No. 66.) (“Opp.”) For the reasons that follow, Ngo’s motion
21   is GRANTED.
22    I.   BACKGROUND
23         Ngo was charged with two counts of armed bank robbery in violation of 18 U.S.C.
24   § 2113, and two counts of using a firearm during and in relation to those robberies, in
25   violation of 18 U.S.C. § 924(c)(1)(A). (ECF No. 1.) The charges arose out of two armed
26   bank robberies during August and September of 1997. (Id.) The Government contended
27
                                                     1
28                                                                                  97-CR-3397-GPC
      Case 3:97-cr-03397-GPC Document 68 Filed 03/01/21 PageID.969 Page 2 of 12




 1   that Ngo had committed the robberies by threatening customers and tellers with a pistol
 2   and semi-automatic handgun. (ECF No. 23.) A jury found Ngo guilty of all four counts.
 3   (ECF No. 28.)
 4         Ngo was sentenced to a term of imprisonment of 370 months. (ECF No. 60 at 3.)
 5   On the two counts of armed bank robbery, the court sentenced Ngo to “the low end of
 6   [the] guideline range in light of [his] background” and the information he put forth at
 7   sentencing, resulting in a sentence of 70 months for each count to run concurrently.
 8   (ECF No. 60-2, Exhibit D at 41; ECF No. 33.) On the Section 924(c) counts, Ngo was
 9   sentenced to the mandatory minimum of five years for the first count and the mandatory
10   minimum of twenty years for the second count, to be served consecutively. (ECF No. 60-
11   2, Exhibit D at 42; ECF No. 33.)
12         Ngo is currently serving his sentence at Sandstone FCI in Minnesota. (ECF No. 60
13   at 5.) Ngo has served about 278.5 months, or over 75 percent of his sentence, and has
14   over three years remaining before his projected release date. (ECF No. 67 at 1; Opp. at
15   4.) Ngo filed the present motion to ask the Court to reduce his sentence to time served
16   pursuant to the First Step Act. (ECF No. 60.)
17   II.   Discussion
18         Ngo moves for release under 18 U.S.C. § 3582(c)(1)(A), which provides, in
19   relevant part:
20         The court may not modify a term of imprisonment once it has been imposed except
           that—
21
22         (1) in any case—
23
           (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
24             motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons to bring a
25
               motion on the defendant's behalf or the lapse of 30 days from the receipt of
26             such a request by the warden of the defendant's facility, whichever is earlier,
               may reduce the term of imprisonment (and may impose a term of probation or
27
                                                  2
28                                                                                 97-CR-3397-GPC
      Case 3:97-cr-03397-GPC Document 68 Filed 03/01/21 PageID.970 Page 3 of 12




 1              supervised release with or without conditions that does not exceed the
                unserved portion of the original term of imprisonment), after considering the
 2
                factors set forth in section 3553(a) to the extent that they are applicable, if it
 3              finds that—
 4
                  (i) extraordinary and compelling reasons warrant such a reduction; or
 5                       (ii) the defendant is at least 70 years of age, has served at least 30
                         years in prison, pursuant to a sentence imposed under section 3559(c),
 6
                         for the offense or offenses for which the defendant is currently
 7                       imprisoned, and a determination has been made by the Director of the
                         Bureau of Prisons that the defendant is not a danger to the safety of
 8
                         any other person or the community, as provided under section
 9                       3142(g);
                                                    ...
10
                  and that such a reduction is consistent with applicable policy statements
11
                  issued by the Sentencing Commission.
12
13         Accordingly, there are two questions before the Court: first, whether Defendant has
14   satisfied the administrative exhaustion requirement, and second, whether Defendant has
15   demonstrated “extraordinary and compelling” reasons for a sentence reduction.
16         The First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, “amends
17   numerous portions of the U.S. Code to promote rehabilitation of prisoners and unwind
18   decades of mass incarceration.” United States v. Brown, 411 F. Supp. 3d 446, 448 (S.D.
19   Iowa 2019) (citing Cong. Research Serv., R45558, The First Step Act of 2018: An
20   Overview 1 (2019)). One of the changes resulting from the Act is that it “allows
21   defendants, for the first time, to petition district courts directly for compassionate
22   release.” Id. As one district court recently explained:
23         The effect of the amendments is that a district judge has the ability to grant a
           prisoner’s motion for compassionate release even in the face of BOP opposition or
24
           its failure to respond to a prisoner’s request for compassionate release in a timely
25         manner. . . . Congress’s express purpose in implementing these changes was to
           expand the use of compassionate release sentence reductions under §
26
           3582(c)(1)(A). See, e.g., First Step Act, PL 115-391, 132 Stat 5194, 5239 (titling
27
                                                    3
28                                                                                     97-CR-3397-GPC
      Case 3:97-cr-03397-GPC Document 68 Filed 03/01/21 PageID.971 Page 4 of 12




 1         the subsection amending § 3582, “Increasing the Transparency and Use of
           Compassionate Release”); 164 Cong. Rec. S7314- 02, 2018 WL 6350790 (Dec. 5,
 2
           2018) (statement by Senator Cardin, cosponsor of the First Step Act, noting that its
 3         purpose was to “expand[s] compassionate release” and “expedite[] compassionate
           release applications”).
 4
 5
     United States v. Young, No. 2:00-CR-00002-1, 2020 WL 1047815, at *5 (M.D. Tenn.
 6
     Mar. 4, 2020); see also United States v. Maumau, No. 2:08-CR-00758-TC-11, 2020 WL
 7
     806121, at *4 (D. Utah Feb. 18, 2020) (“[O]ne of the express purposes of the First Step
 8
     Act was to increase the use and transparency of compassionate release.”).
 9
        A. Exhaustion Requirement
10
           Section 3582(c)(1)(A) imposes an exhaustion requirement which must be satisfied
11
     before a defendant may move the court for a sentencing reduction. On April 29, 2020,
12
     Ngo submitted a request for release pursuant to 18 U.S.C. § 3582 to the Warden of
13
     Sandstone FCI. (ECF No. 60-2, Exhibit G.) His request was premised on changes in
14
     sentencing guidelines and protocols as a result of the First Step Act. (Id. at 39.) Ngo’s
15
     request to the Warden was denied on June 3, 2020. (Id.) The Government concedes Ngo
16
     has properly exhausted his administrative remedies. (ECF No. 66 at 7, n. 2.)
17
     Accordingly, Ngo has satisfied the exhaustion requirement, and the Court may adjudicate
18
     his compassionate release motion.
19
        B. Extraordinary and Compelling Reasons
20
           Section 3582(c)(1)(A) permits a sentence reduction only upon a showing of
21
     “extraordinary and compelling reasons,” and only if “such a reduction is consistent with
22
     applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §
23
     3582(c)(1)(A). Section 1B1.13 of the Sentencing Guidelines further explains that a
24
     sentence reduction under 18 U.S.C. § 3582(c)(1)(A) may be ordered where a court
25
     determines, “after considering the factors set forth in 18 U.S.C. § 3553(a),” that:
26
           (1) (A) Extraordinary and compelling reasons warrant the reduction;
27
                                                   4
28                                                                                  97-CR-3397-GPC
      Case 3:97-cr-03397-GPC Document 68 Filed 03/01/21 PageID.972 Page 5 of 12




 1                                               …
 2         (2) The defendant is not a danger to the safety of any other person or to the
               community, as provided in 18 U.S.C. § 3142(g); and
 3
 4         (3) The reduction is consistent with this policy statement.
 5   Application Note 1 to this Guidelines provision enumerates certain circumstances
 6   constituting “extraordinary and compelling reasons” that justify a sentence reduction,
 7   including certain medical conditions, advanced age, certain family circumstances, or
 8   some “other” reason “[a]s determined by the Director of the Bureau of Prisons, there
 9   exists in the defendant’s case an extraordinary and compelling reason other than, or in
10   combination with, the reasons described in subdivisions (A) through (C).” U.S.S.G. §
11   1B1.13 n.1. The commentary also provides that a defendant’s rehabilitation, standing
12   alone, cannot be the sole grounds for a sentence reduction under § 3582(c). Id.
13         “In the wake of the First Step Act, numerous courts have recognized the court can
14   determine whether extraordinary and compelling reasons exist to modify a sentence – and
15   may do so under the ‘catch all’ provision similar to that recognized in U.S.S.G. Manual
16   §1B1.13 n.1(D), that is, ‘an extraordinary and compelling reason other than, or in
17   combination with, the reasons described in subdivisions (A) through (C)’ relating to
18   prisoner health or family relations.” United States v. Owens, No. 97-CR-2546-CAB,
19   ECF No. 93 (S.D. Cal. March 20, 2020) (quoting United States v. O’Bryan, No. 96-
20   10076-03-JTM, 2020 WL 869475, at *2 (D. Kan. Feb. 21, 2020)). After considering the
21   issue, a number of district courts have held “‘they have the authority to reduce a
22   prisoner’s sentence upon the court’s independent finding of extraordinary or compelling
23   reasons.’ In other words, ‘district courts themselves have the power to determine what
24   constitute extraordinary and compelling reasons for compassionate release.’” Owens, No.
25   97-CR-2546-CAB (quoting Young, 2020 WL 1047815, at 6.). “While Sentencing
26   Commission and BOP criteria remain helpful guidance, the amended § 3582(c)(1)(A)(i)
27
                                                  5
28                                                                                 97-CR-3397-GPC
      Case 3:97-cr-03397-GPC Document 68 Filed 03/01/21 PageID.973 Page 6 of 12




 1   vests courts with independent discretion to determine whether there are ‘extraordinary
 2   and compelling reasons’ to reduce a sentence.” United States v. Decator, 452 F. Supp. 3d
 3   320, 324 (D. Md.), aff’d sub nom. United States v. McCoy, 981 F.3d 271 (4th Cir. 2020);
 4   see also United States v. Redd, 444 F. Supp. 3d 717, 725 (E.D. Va. 2020) (“Application
 5   Note 1(D)’s prefatory language, which requires a determination by the BOP Director, is,
 6   in substance, part and parcel of the eliminated requirement that relief must be sought by
 7   the BOP Director in the first instance, particularly since it would be unlikely that the BOP
 8   Director would determine that an extraordinary and compelling reason exists under
 9   Application Note 1(D) but then decline to file a motion for compassionate release based
10   on that determination.”).
11         Ngo’s motion arises out of the First Step Act’s change to the ability of prosecutors
12   to “stack” multiple counts of firearms violations under Section 924(c). Previously, and in
13   Ngo’s case, an offender would be faced with “stacked” charges of two Section 924(c)
14   counts from the same indictment, without a prior conviction of violating Section 924(c).
15   This resulted in defendants without a previous weapons conviction being charged in the
16   same indictment for both a first offense and a “second or subsequent offense” under
17   Section 924(c), and facing a 20- or 25-year mandatory minimum sentence. Pursuant to
18   the changes in the First Step Act, “an offender now faces a mandatory five-year
19   consecutive sentence, rather than an enhanced 20 or 25 year sentence, for a second or
20   subsequent § 924(c) conviction when multiple § 924(c) offenses are charged in the same
21   indictment without a previous final § 924(c) conviction.” Redd, 444 F. Supp. 3d at 720.
22         Ngo argues that “[t]he disproportionately long sentence [he] is serving, compared
23   to what he would serve after the First Step Act’s clarification of § 924(c) stacking, along
24   with his rehabilitation constitute an extraordinary and compelling reason for a sentence
25   reduction.” (ECF No. 60 at 8, ECF No. 67 at 8.) Ngo’s sentence was calculated based on
26   stacking the two § 924(c) counts from the same indictment to which he was convicted.
27
                                                  6
28                                                                                  97-CR-3397-GPC
      Case 3:97-cr-03397-GPC Document 68 Filed 03/01/21 PageID.974 Page 7 of 12




 1   Indeed, if Ngo had been sentenced today, then his sentence would be considerably less,
 2   because pursuant to the First Step Act, “§ 924(c) counts can only be stacked if the second
 3   offense occurs after a final conviction on the first offense.” United States v. O’Bryan,
 4   No. 96-10076-03-JTM, 2020 WL 869475, at *1 (D. Kan. Feb. 21, 2020).
 5         Several courts have held that this change in the calculation of sentences may
 6   present an “extraordinary and compelling” reason under 18 U.S.C. § 3582(c)(1)(A),
 7   including the Fourth Circuit and courts in the Southern District of California. See e.g.
 8   McCoy, 981 F.3d at 285–86 (“We think courts legitimately may consider, under the
 9   ‘extraordinary and compelling reasons’ inquiry, that defendants are serving sentences that
10   *286 Congress itself views as dramatically longer than necessary or fair.”); Owens, No.
11   97-CR-2546-CAB, ECF No. 93 (“[T]he Court finds that extraordinary and compelling
12   reasons exist for a reduction in [defendant’s] sentence based on the changes in how §
13   924(c) sentences are calculated as a result of the First Step Act, combined with the
14   evidence of [defendant’s] rehabilitation . . . .”); United States v. Lott, No. 95-CR-72-
15   WQH, 2020 WL 3058093, at *3 (S.D. Cal. June 8, 2020) (The court “determined that the
16   First Step changes to the § 924(c) may present an ‘extraordinary and compelling’ reason
17   for a sentence reduction in this case . . . .”); United States v. Saenz No. 97-CR-2106-JLS,
18   ECF No. 116 (S.D. Cal July 9, 2020) (“[S]everal courts have recognized that the disparity
19   in sentencing after the amendment of 18 U.S.C. § 924(c) under the First Step Act
20   constitutes an extraordinary and compelling reason for a sentence reduction . . . . This
21   Court agrees, particularly when combined with Defendant’s age-related medical
22   conditions and risk factors associated with COVID-19.”). Specifically, Owens presents
23   similar circumstances to the present case. This Court agrees that the injustice of facing a
24   prison term 15 years longer than it would be if he were sentenced today constitutes an
25   “extraordinary and compelling” reason for a reduction of sentence; particularly when
26   combined with evidence of Ngo’s rehabilitation.
27
                                                   7
28                                                                                   97-CR-3397-GPC
      Case 3:97-cr-03397-GPC Document 68 Filed 03/01/21 PageID.975 Page 8 of 12




 1         Accordingly, the Court finds that extraordinary and compelling reasons exist for a
 2   sentencing reduction based on the changes in how Section 924(c) sentences are calculated
 3   as a result of the First Step Act.
 4      C. Applicable Policy Statement from the Sentencing Commission
 5         The Court must also determine whether a reduction in Ngo’s sentence is
 6   “consistent with applicable policy statements.” 18 U.S.C. § 3582(c)(1)(A). “Congress
 7   directed the Sentencing Commission to promulgate policy statements ‘that describe what
 8   should be considered extraordinary and compelling reasons for a sentence reduction
 9   [under 18 U.S.C. § 3582(c)(1)(A)], including the criteria to be applied and a list of
10   specific examples[,]’ restricting the Commission only to the extent that ‘rehabilitation of
11   the defendant alone shall not be considered an extraordinary and compelling reason.”
12   Redd, 444 F. Supp. 3d at 724 (quoting 28 U.S.C. §§ 994(a)(2)(C) and (t)). The
13   Government argues that the Court is restricted to the three specific circumstances of a
14   defendant’s health, age, or family circumstances in determining whether there exists an
15   “extraordinary and compelling” reason for sentence reduction. Further, the Government
16   contends the BOP, and not the Court, has “discretion, based on its institutional
17   experience, to determine other reasons that could be extraordinary.” (ECF No. 66 at 11.)
18   In other words, the Government opines that the Court may not rely on the “catch-all”
19   provision in the commentary to Section 1B1.13 of the Sentencing Guidelines.
20         “[T]he Court concludes . . . that there does not currently exist, for the purposes of
21   satisfying the First Step Act’s ‘consistency’ requirement, an ‘applicable policy
22   statement.’” Redd, 444 F. Supp. 3d at 724; see Brown, 411 F. Supp. 3d at 449 (“[T]he
23   Commission lacks an applicable policy statement regarding when a judge can grant
24   compassionate release” because it “never harmonized its policy statement with the [First
25   Step Act].”). Courts that have come to this conclusion “have noted that § 1B1.13 was
26   adopted before the First Step Act and does not contemplate motions for sentence
27
                                                  8
28                                                                                  97-CR-3397-GPC
      Case 3:97-cr-03397-GPC Document 68 Filed 03/01/21 PageID.976 Page 9 of 12




 1   reductions filed by defendants themselves, or Congress’ express purpose in passing the
 2   Act to increase the use of compassionate release.” Owens, No. 97-CR-2546-CAB (citing
 3   Maumau, 2020 WL 806121, at *3 (“The fourth category, by contrast, allocates significant
 4   discretion to the Director of the Bureau of Prisons, which was consistent with pre-First
 5   Step Act law but is no longer appropriate, given Congress’ decision to remove the
 6   Director’s control over compassionate release motions.”)). The Court agrees that there is
 7   no applicable policy statement, and thus finds that a reduction in Ngo’s sentence would
 8   not be inconsistent with any applicable policy statement.
 9      D. Legislative Intent
10         There is currently a split among district courts as to whether Congress’s failure to
11   extend the § 924(c) changes retroactively in the First Step Act precludes courts from
12   granting compassionate release on that basis. See, e.g. United States v. Johnson, 2020
13   WL 6703090, at *3 (M.D.N.C. Nov. 13, 2020) (“Congress expressly declined to make the
14   First Step Act’s sentencing changes in § 924 retroactive . . . . [Defendant] cannot use the
15   ‘extraordinary and compelling’ language from § 3582(a)(1)(A) to effectuate what
16   Congress expressly chose not to do when it revised § 924(c).”). The Government argues
17   the Court would be frustrating Congress’ legislative intent were it to find that the change
18   to sentencing under Section 924(c) constitutes an “extraordinary and compelling” reason
19   for sentence reduction. The Court disagrees with the Government’s contentions.
20         If sentenced today, both the Government and Ngo agree that Ngo would be subject
21   to a combined ten-year mandatory sentence for the weapons offenses, rather than the
22   twenty-five-year sentence he received, due to the amendments to Section 924(c). This
23   sentencing disparity “has been recognized in legislative history as a potentially available
24   basis for relief.” Redd, 444 F. Supp. 3d at n.8 (citing S. Rep. No. 98-225, at 55-56 (Aug
25   4. 1983) (“The [Senate Judiciary] Committee believes that there may be unusual cases in
26   which an eventual reduction in the length of a term of imprisonment is justified by
27
                                                  9
28                                                                                  97-CR-3397-GPC
     Case 3:97-cr-03397-GPC Document 68 Filed 03/01/21 PageID.977 Page 10 of 12




 1   changed circumstances. These would include cases of severe illness, cases in which
 2   other extraordinary and compelling circumstances justify a reduction of an unusually
 3   long sentence, and some cases in which the sentencing guidelines for the offense of which
 4   the defend[ant] was convicted have been later amended to provide a shorter term of
 5   imprisonment.” (emphasis added))). Even if Congress had not intended the changes to
 6   Section 924(c) to apply retroactively across-the-board, that does not mean it did not
 7   intend courts to consider significant changes in the sentencing guidelines in determining
 8   whether compassionate release is appropriate in individual cases. See McCoy, 981 F.3d
 9   at 286. Accordingly, this Court finds that shortening Ngo’s sentence would not be
10   frustrating Congress’ legislative intent.
11      E. § 3553(a) Factors
12         Before determining if compassionate release is warranted, the Court must also take
13   into account public safety and the Section 3353(a) sentencing factors. 18 U.S.C. §§
14   3553(a)(2)(C), 3582(c)(1)(A)(ii); U.S.S.G. 1B1.13(2). These factors include, among
15   other things, the history and characteristics of the defendant; the need for the sentence
16   imposed to reflect the seriousness of the offense and provide just punishment; and the
17   need to avoid unwarranted sentence disparities among defendants with similar records
18   who have been found guilty of similar conduct. 18 U.S.C. § 3553(a).
19         Ngo argues that these factors favor his release, due to the changes brought about by
20   the First Step Act, his post-offense rehabilitation, and, if released, his plans to return to a
21   supportive family environment in San Diego. Ngo further contends that “continued
22   incarceration would be both disproportionate to the seriousness of his offense and to what
23   Congress now deems appropriate for this kind of conduct.” (ECF No. 60 at 16 (quoting
24   Decator, 452 F. Supp. 3d at 326).)
25         The sentencing guidelines indicate that courts should look to 18 U.S.C. § 3142(g)
26   for guidance in determining whether the defendant poses a danger to the safety of any
27
                                                    10
28                                                                                     97-CR-3397-GPC
     Case 3:97-cr-03397-GPC Document 68 Filed 03/01/21 PageID.978 Page 11 of 12




 1   other person or to the community. U.S.S.G. 1B1.13(2). The Court notes that Ngo was
 2   found guilty of two counts of armed bank robbery, and two counts of using a firearm
 3   during and in relation to those robberies. While Ngo’s offenses “were undoubtedly
 4   serious, [] his underlying offense conduct must be considered in connection with his
 5   prospects for recidivism and his level of dangerousness to the public were he released.
 6   But that underlying offense conduct must also be considered relative to the sentence he
 7   received and any reduced sentence he would receive.” Owens, No. 97-CR-2546-CAB
 8   (quoting Redd, 444 F. Supp. 3d at 727).
 9         Ngo now has served approximately 23 years, which is roughly 75% of his full
10   sentence. (ECF No. 60 at 1-3). His anticipated release date is slightly over three years
11   away, on March 15, 2024. (Id. at 13.) If he is released, Ngo would live with his sister and
12   her family in San Diego. (ECF No. 60 at 17; ECF No. 60-2, Exhibit M at 72.) Ngo’s
13   sister and brother-in-law are also willing to hire him at their businesses, a salon and a tea
14   shop, respectively. (Id.) Further, Ngo’s family belongs to a church in San Diego, and the
15   community will welcome Ngo to join their congregation. (Id.) While in prison, Ngo has
16   earned his GED and took a 600-hour course in Clerk Typing, earning the highest possible
17   grades. (ECF No. 60 at 15.) Ngo has also held several jobs throughout his time in
18   prison. (Id.) Although he had minor infractions in 2008, Ngo has had a minimal
19   disciplinary record while in prison. (Id.; ECF No. 60-2, Exhibit K at 67-68.) The
20   offenses for which Ngo was convicted were undoubtedly serious, as he not only caused
21   significant financial loss to the banks but threatened tellers and bystanders with a firearm
22   during the commission of the robberies. However, had he been sentenced today, he
23   likely would receive a total sentence of less than 16 years for the same conduct, assuming
24   the sentences for the robbery offenses would have remained the same. Ultimately, the
25   Court finds that despite the seriousness of Ngo’s offense, releasing Ngo after having
26   served a majority of his sentence, and the equivalent of a far greater sentence than what
27
                                                   11
28                                                                                   97-CR-3397-GPC
     Case 3:97-cr-03397-GPC Document 68 Filed 03/01/21 PageID.979 Page 12 of 12




 1   he likely would have received today for the same offenses, sufficiently mitigates the
 2   potential danger to the public and provide just punishment for the offenses. Cf. Owens,
 3   No. 97-CR-2546-CAB (granting release where defendant had served approximately 22
 4   years of his 33-year sentence).
 5 III.    CONCLUSION
 6         For the reasons set forth above, the Motion for Compassionate Release is
 7   GRANTED, to be effective at the close of business today. Ngo’s sentence is
 8   MODIFIED and REDUCED to time served pursuant to 18 U.S.C. § 3852(c), effective
 9   immediately. The term of supervised release previously ordered as to the Defendant will
10   commence upon his release from imprisonment. Defendant is ordered to report to the
11   U.S. Probation Office in San Diego, California within 72 hours of his release from
12   incarceration.
13         The Government shall serve copies of this order on the Warden of Sandstone FCI
14   immediately. The Warden shall immediately release Defendant Nam Nhat Ngo from
15   custody. In the event that the Warden or any party requests any clarification of or
16   modification to this order, they shall email such request to the Court immediately upon
17   receipt of the order.
18
19   Dated: March 1, 2021
20
21
22
23
24
25
26
27
                                                 12
28                                                                                 97-CR-3397-GPC
